DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 9/14/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17360336 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The indicated allowability of claims 22-40 is withdrawn in view of the newly discovered reference(s) to Smith et al. 20190032439 .  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22,25,29,32 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Smith et al.  20190032439.
Referring to claim 25, Smith discloses a system comprising: a first wellhead ( 102) operably associated with a first wellbore (104), the first wellhead comprising one or more first wellhead valves (234, 236); a first controller (206); a latch  (202) operably coupled to a first valve apparatus (230), opposite the first wellhead (102), the latch being controlled by the first controller to secure a lubricator for deployment and retrieval of a downhole tool on a conveyance string (paragraph 0021, controller actuates connector 202); the lubricator (214) from which the downhole tool is deployable, and to which the downhole tool is retrievable, on the conveyance string; and the first valve apparatus (230), which is operably coupled to the first wellhead, opposite the first wellbore, the first valve apparatus (230) being controlled by the first controller (206) to pass a released object through the first valve apparatus and into the first wellhead (see paragraph 0031).
Referring to claims 22 and 29, Smith discloses a launcher  (216) operably coupled to the first valve apparatus (230), opposite the first wellhead, the launcher being controlled by the first controller to release the object into the first valve apparatus (see paragraph 0026, tool trap 216 is actuated using controller 206).
Referring to claim 32, Smith discloses a method comprising: controlling, using a first controller (206), a latch (202) operably coupled to a first valve apparatus (230), opposite a first wellhead (102), to secure a lubricator (214) for deployment and retrieval of a downhole tool on a conveyance string; deploying the downhole tool from the lubricator on the conveyance string (see Abstract); retrieving at least a portion of the downhole tool to the lubricator on the conveyance string (see paragraph 0042); and controlling, using the first controller (206), the first valve apparatus (230) to pass a released object through the first valve apparatus and into the first wellhead, the first valve apparatus being operably coupled to the first wellhead (102), opposite a first wellbore (104), the first wellhead comprising one or more first wellhead valves (234, 236).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23,28,30,34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. 20190032439 in view of Welker 20100246312.
Referring to claims 23,30, Smith discloses a second wellhead (see fig. 1, second adjacent wellhead at 102) operably associated with a second wellbore, the second wellhead comprising one or more second wellhead valves (see fig. 2 at 234,236 at second well); a second valve apparatus (230 at second well) operably coupled to the second wellhead, opposite the second wellbore, the second valve apparatus being controlled by a controller. Smith does not specially disclose a second controller controls the second valve or a communication bus connecting the first and second controllers.  Welker teaches it is known to have multiple controllers (see fig. 2a, at 288) in order to have individually control different sub process (see paragraph 0044 -0045) and  a communication bus is a well-known mechanism used to communicate signals (Note: the examiner asserts that the common knowledge or well-known in the art statement is taken to be admitted prior art as the applicant failed to traverse the examiner’s assertion of official notice). Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to modify the system disclosed by Smith, to have a second controller to control the second valve and a communication bus connecting the first and second controllers  in order to have individualized control  of the different valves, in view of teachings of Welker and because a communication bus is a well-known mechanism used to communicate signals.
Referring to claim 28,34, Smith does not disclose the first controller is a first sub-controller; and the system further comprises a second controller that communicates control signals to the first sub-controller.  Welker teaches a system with a  controller (290) that sends signals to sub controllers (288) in order to individually control different sub process (see paragraph 0044 -0045).  Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to further modify the system disclosed by Smith, to have the first controller be a first sub-controller; and the system further comprises a second controller that communicates control signals to the first sub-controller in view of the teachings of Welker in order to individually control different sub process.
 
Claim(s) 24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. 20190032439 in view of Welker 20100246312 and Kajaria et al. 20150345272. 
Referring to claims 24 and 31, Smith does not disclose a grease meter with a second controller or a communication bus between the first and second controller. Kajaria teaches a grease assembly (skid 42) and remotely controlling the assembly to lubricate valves (see paragraph 0036 and paragraph 0039) on different wells.  Kajaria further teaches the greasing assembly helps to reduce failure of the well assembly during frac operations.  Welker teaches it is known to have multiple controllers (see fig. 2a, at 288) in order to have individually control different sub process (see paragraph 0044 -0045) and  a communication bus is a well-known mechanism used to communicate signals. Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to further modify the system disclosed by Smith, to have a second controller, a grease meter operably coupled to the one or more first wellhead valve with the grease meter being controlled by the second controller and a communications bus in view of the teachings of Welker and Kajaria in order to individually control different sub process, to have a grease system to minimized failure of the valves and a communication bus is a well-known mechanism used to communicate signals.

Claim(s) 26,35,38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. 20190032439 in view of Tran et al. 20180073308 .

    PNG
    media_image1.png
    595
    583
    media_image1.png
    Greyscale
Examiner Annotated Figure 1
Referring to claim 26, Smith discloses a frac tree ( see fig. 1, valves indicated by A in Examiner Annotated Figure 1)  operably coupled to the one or more first wellhead valves (234), opposite the first wellbore; a frac line ( at B) operably coupled to the frac tree. Smith does not disclose   a zipper module operably coupled to the frac line opposite the first wellhead, the zipper module comprising one or more zipper valves.  Smith does disclose delivering fracture fluid to the well (see paragraph 0018). Tran teaches delivering fracture fluid using a zipper module (see fig. 13, at 22a) operably coupled to a frac line opposite the first wellhead, the zipper module comprising one or more zipper valves (188). As both Smith and Tran teach delivering fracturing fluid to the well it would be obvious to substitute one way of delivering fracturing fluid for another way of delivering the fluid.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Smith to have the a zipper module operably coupled to a frac line opposite the first wellhead, the zipper module comprising one or more zipper valves as taught by Tran because it would be obvious to substitute one way of delivering fracturing fluid for another way of delivering the fluid.
Referring to claim 38, Smith discloses controlling, using a first controller (206), a latch (202) operably coupled to a first valve apparatus (230), opposite a first wellhead (102), to secure a lubricator (214) for deployment and retrieval of a downhole tool on a conveyance string; deploying the downhole tool from the lubricator on the conveyance string (see Abstract); retrieving at least a portion of the downhole tool to the lubricator on the conveyance string (see paragraph 0042); and controlling, using the first controller (206), the first valve apparatus (230) to pass a released object through the first valve apparatus and into the first wellhead, the first valve apparatus being operably coupled to the first wellhead (102), opposite a first wellbore (104), the first wellhead comprising one or more first wellhead valves (234, 236). Smith does not disclose a non transitory computer readable medium and the instructions for the method steps are stored on the  computer readable medium.  Tran teaches it is well known use to use  an apparatus, comprising: a non-transitory computer readable medium; and a plurality of instructions stored on the non-transitory computer readable medium and executable by one or more processors, wherein, when the instructions are executed by the one or more processors  to control a controller for a wellhead (see paragraph 0127) which also allows changes to easily be made  to the operation of the controller.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Smith to have a non transitory computer readable medium and the instructions for the method steps are stored on the  computer readable medium in view of the teachings of Tran because it is well known in the art to store the method steps for controller and controller on a non transitory computer readable medium and to easily make changes to the method steps performed by the controller as needed.
Referring to claim 35, Smith, as modified, discloses the instructions include the steps of  controlling, using the first controller (206), a launcher (216) operably coupled to the first valve apparatus (230), opposite the first wellhead, to release the object into the first valve apparatus.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. 20190032439 in view of Tran et al. 20180073308, as applied to claim 26 and 32 and further in view of  Welker 20100246312 and Kajaria et al. 20150345272.
Referring to claims 27, Smith, as modified, does not disclose a grease meter with a second controller or a communication bus between the first and second controller. Kajaria teaches a grease assembly (skid 42) and remotely controlling the assembly to lubricate valves (see paragraph 0036 and paragraph 0039) on different wells.  Kajaria further teaches the greasing assembly helps to reduce failure of the well assembly during frac operations.  Welker teaches it is known to have multiple controllers (see fig. 2a, at 288) in order to have individually control different sub process (see paragraph 0044 -0045) and  a communication bus is a well-known mechanism used to communicate signals. Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to further modify the system disclosed by Smith, as modified by Tran, to have a second controller, a grease meter operably coupled to the one or more zipper valves with the grease meter being controlled by the second controller and a communications bus in view of the teachings of Welker and Kajaria in order to individually control different sub process, to have a grease system to minimized failure of the valves and a communication bus is a well-known mechanism used to communicate signals. 

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. 20190032439 in view of Tran et al. 20180073308, Welker 20100246312 and Kajaria et al. 20150345272.
Referring to claim 33, Smith discloses a frac tree ( see fig. 1, valves indicated by A in Examiner Annotated Figure 1)  operably coupled to the one or more first wellhead valves (234), opposite the first wellbore; a frac line ( at B) operably coupled to the frac tree. Smith does not disclose   a zipper module operably coupled to the frac line opposite the first wellhead, the zipper module comprising one or more zipper valves, a second controller connected to the first controller via a communication bus, using the second controller to control a grease meter.  Smith does disclose delivering fracture fluid to the well (see paragraph 0018). Tran teaches delivering fracture fluid using a zipper module (see fig. 13, at 22a) operably coupled to a frac line opposite the first wellhead, the zipper module comprising one or more zipper valves (188). As both Smith and Tran teach delivering fracturing fluid to the well it would be obvious to substitute one way of delivering fracturing fluid for another way of delivering the fluid. Kajaria teaches a grease assembly (skid 42) and remotely controlling the assembly to lubricate valves (see paragraph 0036 and paragraph 0039) on different wells.  Kajaria further teaches the greasing assembly helps to reduce failure of the well assembly during frac operations.  Welker teaches it is known to have multiple controllers (see fig. 2a, at 288) in order to have individually control different sub process (see paragraph 0044 -0045) and  a communication bus is a well-known mechanism used to communicate signals. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Smith to have the a zipper module operably coupled to a frac line opposite the first wellhead, the zipper module comprising one or more zipper valves, a second controller, a grease meter operably coupled to the one or more zipper valves with the grease meter being controlled by the second controller and a communications bus in view of the teachings of Tran, Welker and Kajaria because it would be obvious to substitute one way of delivering fracturing fluid for another way of delivering the fluid, in order to individually control different sub process,  to have a grease system to minimized failure of the valves and a communication bus is a well-known mechanism used to communicate signals. 

Claim(s) 36 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. 20190032439 in view of Tran et al. 20180073308 as applied to claim 38 and further in view of Welker 20100246312.
Referring to claims 36, Smith as modified, discloses a second wellhead (see fig. 1, second adjacent wellhead at 102) operably associated with a second wellbore, the second wellhead comprising one or more second wellhead valves (see fig. 2 at 234,236 at second well); a second valve apparatus operably coupled to the second wellhead, opposite the second wellbore, the second valve apparatus being controlled by a controller. Smith, as modified, does not  disclose controlling the second valve using a second controller controls the second valve or a communication bus connecting the first and second controllers.  Welker teaches it is known to have multiple controllers (see fig. 2a, at 288) in order to have individually control different sub process (see paragraph 0044 -0045) and  a communication bus is a well-known mechanism used to communicate signals. Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to modify the apparatus disclosed by Smith, as modified by Tran, to have the instruction include controlling the second valve using a second controller controls the second valve and a communication bus connecting the first and second controllers in order to have individualized control  of the different valves, in view of teachings of Welker and because a communication bus is a well-known mechanism used to communicate signals.
Referring to claim 40, Smith, as modified, does not disclose the first controller is a first sub-controller; and the system further comprises a second controller that communicates control signals to the first sub-controller.  Welker teaches a system with a  controller (290) that sends signals to sub controllers (288) in order to individually control different sub process (see paragraph 0044 -0045).  Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to further modify the system disclosed by Smith, as modified by Tran, to have the first controller be a first sub-controller; and the system further comprises a second controller that communicates control signals to the first sub-controller in view of the teachings of Welker in order to individually control different sub process.
 
Claim(s) 37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. 20190032439 in view of Tran et al. 20180073308 as applied to claim 38 and further in view of Welker 20100246312 and Kajaria et al. 20150345272
Referring to claims 37, Smith as modified, Smith does not disclose a grease meter with a second controller or  controlling a grease meter using a second controller or a communication bus connecting the first and second controllers. Kajaria further teaches the greasing assembly helps to reduce failure of the well assembly during frac operations.  Welker teaches it is known to have multiple controllers (see fig. 2a, at 288) in order to have individually control different sub process (see paragraph 0044 -0045) and  a communication bus is a well-known mechanism used to communicate signals. Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to further modify the system disclosed by Smith, as modified by Tran, to have a second controller, a grease meter operably coupled to the one or more zipper valves with the grease meter being controlled by the second controller and a communications bus in view of the teachings of Welker and Kajaria in order to individually control different sub process, to have a grease system to minimized failure of the valves and a communication bus is a well-known mechanism used to communicate signals. 
Referring to claim 39, Smith discloses a frac tree ( see fig. 1, valves indicated by A in Examiner Annotated Figure 1)  operably coupled to the one or more first wellhead valves (234), opposite the first wellbore; a frac line ( at B) operably coupled to the frac tree. Smith does not disclose   a zipper module operably coupled to the frac line opposite the first wellhead, the zipper module comprising one or more zipper valves, grease meter, a second controller or a communication bus.  Smith does not disclose   a zipper module operably coupled to the frac line opposite the first wellhead, the zipper module comprising one or more zipper valves, a second controller connected to the first controller via a communication bus, using the second controller to control a grease meter.  Smith does disclose delivering fracture fluid to the well (see paragraph 0018). Tran teaches delivering fracture fluid using a zipper module (see fig. 13, at 22a) operably coupled to a frac line opposite the first wellhead, the zipper module comprising one or more zipper valves (188). As both Smith and Tran teach delivering fracturing fluid to the well it would be obvious to substitute one way of delivering fracturing fluid for another way of delivering the fluid. Kajaria teaches a grease assembly (skid 42) and remotely controlling the assembly to lubricate valves (see paragraph 0036 and paragraph 0039) on different wells.  Kajaria further teaches the greasing assembly helps to reduce failure of the well assembly during frac operations.  Welker teaches it is known to have multiple controllers (see fig. 2a, at 288) in order to have individually control different sub process (see paragraph 0044 -0045) and  a communication bus is a well-known mechanism used to communicate signals. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the system disclosed by Smith, as modified by Tran, to have the a zipper module operably coupled to a frac line opposite the first wellhead, the zipper module comprising one or more zipper valves, a second controller, a grease meter operably coupled to the one or more zipper valves with the grease meter being controlled by the second controller and a communications bus in view of the teachings of Tran, Welker and Kajaria because it would be obvious to substitute one way of delivering fracturing fluid for another way of delivering the fluid, in order to individually control different sub process,  to have a grease system to minimized failure of the valves and a communication bus is a well-known mechanism used to communicate signals. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 22-40 have been considered but are moot because in light the new grounds of rejection made in view of Smith et al. 20190032439.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/           Primary Examiner, Art Unit 3672